Citation Nr: 0534027	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the heart claimed as due to VA 
medical treatment, surgery and hospitalization from November 
8 to December 9, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from July 1975 to November 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  

The Board remanded the case in January 2004.  The requested 
development has since been completed, and the case is now 
before the Board for further appellate review.

The veteran's representative has raised new issues with 
respect to the ratings assigned right and left leg 
disabilities.  These are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue on appeal, and 
there has been no prejudicial failure of notice or assistance 
to the appellant.

2.  The competent and probative evidence shows that the 
veteran does not have additional disability due to 
hospitalization or medical or surgical treatment provided by 
VA from November 8 to December 9, 2001.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the heart, 
claimed to be caused by hospitalization, or medical or 
surgical treatment provided by the VA from November 8 to 
December 9, 2001, are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  The VCAA eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  The VA has 
promulgated revised regulations to implement these changes in 
the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statements of the case (SSOCs) and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter dated in May 2005, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically advised him that it was his responsibility to 
make sure the RO received any evidence that was not in the 
possession of the Federal government.  Although the letter 
mistakenly included an enclosure pertaining to a service 
connection claim rather than one pertaining to an 1151 claim, 
the Board finds that this was harmless error as the SOC and 
SSOC included all relevant regulations pertaining to 
establishing entitlement to compensation under § 1151.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's treatment records.  The Board further 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  The Board has 
noted that the VA afforded the veteran a disability 
evaluation examination and obtained a medical opinion in 
connection with his claim.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current cardiovascular 
problems are due to medical treatment, surgery and 
hospitalization at a VA Medical Center in November and 
December 2001.  The appellant's claim for compensation is 
premised on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed in January 2002, 
the version of § 1151 that is applicable to this case is the 
new version that is applicable to claims filed after October 
1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 110 
Stat. 2926-27 (1996).  Thus, the veteran is required to show 
an element of fault on the part of the VA in addition to 
showing that the VA treatment resulted in additional 
disability.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

III. Background Information

The veteran is claiming that he developed additional 
disability related to problems with the heart as a result of 
treatment provided during a VA hospitalization from November 
8 to December 9, 2001.  The veteran contends that he was 
erroneously administered epinephrine when he was hospitalized 
in November and December 2001, and subsequently developed an 
apical defect of the heart.  The veteran presented testimony 
to that effect during a hearing held at the RO in December 
2002.  He stated that he was not born with a heart defect and 
was never diagnosed as a child with a heart defect.  He 
recounted that he underwent a surgical procedure at a VA 
medical Center in November 2001 for treatment of a service-
connected osteomyelitis of the left leg, and that he was 
given Epinephrine by a nurse rather than another medication 
which had been ordered.  The Epinephrine reportedly caused 
ventricular tachycardia.  The veteran and his representative 
indicated that research had shown that persons such as 
himself who have a history of hypertension are not good 
candidates for Epinephrine.  He further stated that the 
epinephrine cause a heart defect which was shown on a stress 
test given in November 2001.  He said that this was the first 
time he had ever been diagnosed with a heart defect.  He said 
that since then his private physician had been trying to get 
his blood pressure back under control because it was now 
running higher.  

The evidence which has been developed includes VA medical 
treatment records.  A VA hospital summary dated in November 
2001 and a VA cardiac stress test results report dated in 
November 2001 are of record.  The hospital summary indicates 
that the veteran underwent left lower extremity surgery in 
November 2001 and tolerated the procedure well; however, in 
the recovery room he had some hypotension for which he was 
apparently given an ampule of epinephrine which caused chest 
pain and a run of tachycardia.  This was treated successfully 
with Lidocaine.  The stress test report shows that he was 
later seen for evaluation before another proposed surgery.  
The recommendation on the stress test report was that:

Though the imaging portion was abnormal, it shows 
but a fixed apical defect.  In the context of no 
symptoms, small number of risk factors, and normal 
ECG portion of the study, no further evaluation is 
indicated.  

A letter dated in November 2001 from the VA Medical Center 
director reflects that the director confirmed that the 
veteran had received 1 mg of epinephrine on November 2001 
which had not been ordered.  The director further stated, 
however, that the veteran should find some assurance that the 
medication did not have any long term residual effects.  It 
may increase blood pressure, increase heart rate, and cause 
shortness of breath, dizziness, chest pain, headache and a 
rash for a short time after being given.  The director 
further reported that appropriate and immediate intervention 
was taken at the time of this misadministration, and you were 
subsequently given the correct medication as order by the 
physician.  

Also of record is a letter dated in January 2003 from the 
veteran's private physician, Mary Pat Forkin, M.D, in which 
she noted that the veteran had been under her care since 
March 1996.  He had been treated for hypertension and had 
been under control as of March 2001.  Sometime after that, he 
apparently was hospitalized and treated for osteomyelitis.  
On July 2001, his blood pressure reportedly was 130/80.  
However, starting at a visit in February 2002, the blood 
pressure was noted to be elevated.  In July 2002, the blood 
pressure was 134/96.  His medications were subsequently 
altered, and his diastolics have since usually been less than 
85.  

The report of an examination conducted by VA in May 2004 
shows that the examiner reviewed the veteran's medical 
history.  He noted that the veteran underwent an excision and 
drainage on November 8, 2001.  During the recovery period, he 
had hypotension, which was treated with epinephrine with 
subsequent ventricular tachycardia that was alleviated with 
the appropriate administration of Lidocaine.  At that time he 
was transferred to the medicine service to evaluate him for 
myocardial infarction.  Serial EKGs and troponins were drawn.  
His tropin did peak at 10.8 and proceeded back down to 
normal.  A resting echocardiogram performed at that time 
revealed a normal echo.  However, prior to a planned surgery, 
he underwent nuclear stress testing which revealed a small 
apical defect.  There was no stress induced ischemia and no 
further work-up was indicated.  He underwent surgery without 
any adverse effects.  Since that time, he had no difficulties 
with chest pain, or shortness of breath.  He denied any 
syncope or presyncope, had no symptoms of heart failure, and 
had generally been healthy.  With respect to his family and 
social history, it was noted that a brother had died of a 
myocardial infarction at age 43.  The veteran reportedly quit 
tobacco in 1988.

On physical examination, his blood pressure was 140/80.  His 
heart rate was 75.  Respirations were 18.  His chest was 
clear to auscultation bilaterally.  Cardiovascular 
examination revealed a regular rate and rhythm.  There were 
no murmurs, rubs or gallops.  There were no carotid bruits 
bilaterally.  

The examiner then gave the following summary:

After doing a careful history and physical and 
reviewing the patient's entire claims file, it is 
clear that in the recovery period after the surgery 
on 11/08 he was administered Epinephrine, which 
precipitated ventricular tachycardia.  He 
subsequently had a positive tropine that peaked at 
10.1 and a nuclear stress test revealed a fixed 
apical defect thereafter.  It is my opinion that it 
is at least as likely as not that this fixed apical 
defect was the result of the myocardial infarction 
that he suffered after the administration of 
Epinephrine.  He currently has no symptoms or 
sequelae from this and is doing quite well.  He 
does continue to have risk factors for coronary 
artery disease including his high blood pressure as 
well as positive family history and should be ever 
vigilant and controlling his blood pressure and 
should follow up with his primary care doctor 
routinely.  As to whether the administration of 
Epinephrine had anything to do with his high blood 
pressure, there is no evidence that the short-
acting drug Epinephrine could affect his long-term 
symptoms of high blood pressure.  


IV.  Analysis

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for benefits under 38 U.S.C.A. § 1151, for 
disability alleged to be caused by hospitalization or medical 
or surgical treatment provided by VA.

In this case, the pivotal question is medical in nature - 
whether the veteran has additional disability due to VA 
medical treatment.  Accordingly, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
The medical statement from the VA doctor in May 2004 is 
highly probative.  The examiner, before rendering an opinion, 
had reviewed the veteran's claims file, which included the 
relevant records, and provided a physical examination.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is the Board's 
duty to determine the credibility and weight of evidence).  
This evidence, however, weighs against the claim as it 
indicates that the veteran does not have additional 
disability as a result of the VA treatment.  The examiner 
noted that an apical defect was not disabling, and that the 
epinephrine had not caused a permanent increase in the 
severity of the hypertension.  There is no other medical 
opinion of record which contradicts this conclusion.  
Although the veteran's private physician noted that the 
veteran had experienced an increase in his blood pressure, 
she did not offer a medical opinion stating that the increase 
was caused by the VA surgery or the medications administered 
in connection with that surgery.  Therefore, it cannot be 
said that the competent and probative evidence supports a 
finding that there was an increase in the degree of 
disability as a result of the VA medical treatment.  

Although the veteran has offered his own opinion that he had 
an increase in disability due to the treatment given by VA, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

For the foregoing reasons, the Board finds that no additional 
disability related to the heart was caused by hospitalization 
or medical or surgical treatment provided by VA in November 
and December 2001.  A compensation claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Accordingly, the Board concludes that the 
criteria for benefits under 38 U.S.C.A. § 1151, for a 
disability claimed to be caused by hospitalization or medical 
or surgical treatment provided by VA in November and December 
2001 are not met.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
heart disability claimed to be caused by hospitalization or 
medical or surgical treatment provided by the VA from 
November 8 to December 9, 2001 is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


